Montgomery County, No. 12937. This cause is pending before the court as a discretionary appeal. Appellant originally filed a memorandum in support of jurisdiction on June 3, 1994. On June 7, 1994, appellant filed a motion to withdraw memorandum in support of claimed jurisdiction and to refile it within applicable page limit. Rule VIII, Section 7 of the Rules of Practice of the Supreme Court of Ohio, effective June 1,1994, requires that a revised document be filed within the time permitted by the rules for filing the original document. In that appellant’s memorandum in support of jurisdiction was due on June 3, 1994,
IT IS ORDERED by the court, sua sponte, effective June 15, 1994, that appellant’s motion to withdraw memorandum in support of claimed jurisdiction and to refile it within applicable page limit be, and is hereby, stricken.